Citation Nr: 0324471	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  95-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for an adjustment 
disorder with depressed mood.

3.  Entitlement to service connection for vertigo and pain 
behind the ears.

4.  Evaluation of hypertension with cardiomegaly, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Elsie (Sonny) Fitzgerald




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating determination 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran perfected the issues of entitlement to service 
connection for hearing loss disability, tinnitus, and post-
traumatic stress disorder (PTSD) during the course of this 
appeal.  In June 1997, the Board remanded these issues, as 
well as the issues listed on the title page of this decision, 
for further development.  

Following the Board remand, the RO granted service connection 
for hearing loss disability and tinnitus in a May 1999 rating 
determination and service connection for PTSD in an April 
2002 rating determination.  The granting of service 
connection for these disabilities constitutes the full 
benefit sought on appeal and these issues are no longer 
before the Board.  

The issues of entitlement to service connection for ear pain 
and vertigo and the issue of entitlement to an evaluation for 
hypertension with cardiomegaly will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  Any current skin disorder is not related to service, 
including exposure to Agent Orange (AO).

2.  Any current adjustment disorder with depressed mood is 
not related to service.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred or aggravated during 
active duty, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  An adjustment disorder with depressed mood was not 
incurred inservice.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1994 rating 
determination, the November 1994 SOC, and the May 1999 and 
April 2002 SSOCs, informed the appellant of the information 
and evidence needed to substantiate this claim.  Furthermore, 
in an February 2003 letter, the RO informed the veteran of 
the VCAA.  It specifically notified the veteran of what the 
evidence had to show to establish entitlement, VA's duty to 
assist him in obtaining evidence about his claim, what 
information or evidence was still needed from the veteran, 
when and where information needed to be sent, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  He 
also appeared at hearing before the undersigned Veterans Law 
Judge.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Skin Disorder

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2002) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2002).

The diseases listed at 38 C.F.R. § 3.309(e) (2002) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

A review of the veteran's service medical records 
demonstrates that they are devoid of any findings or 
complaints of skin problems.  On the veteran's February and 
July 1971 service separation examinations, normal findings 
were reported for the skin.  On his February 1971 report of 
medical history, the veteran checked the "no" box when 
asked if he had or had ever had skin disease.  

In April 1994, the veteran requested service connection for 
skin disease.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was seen with complaints of a rash in 
March 1994.  

In July 1994, the veteran was afforded a VA skin examination.  
At the time of the examination, the veteran reported a 
history of a hand rash since 1981, which would come and go.  
Treatment was noted to help this problem but it occurred 
every few months.  He indicated that there was erythematous 
scaling around the nose and ears and in the scalp.  The 
veteran reported trying Selsin and T-gel.  The examiner 
stated that the skin problem was atopic dermatitis on the 
hands and seborrheic dermatitis on the ears, face, and scalp.  
He noted that it was not active at the time of the 
examination.  

In his December 1994 substantive appeal, the veteran 
indicated that he did not agree with the skin diagnosis made 
at the time of the July 1994 examination.  He noted that his 
skin condition was in an arrested condition at that time.  He 
stated that when his skin first broke out, he would have 
blisters on his skin and severe itching.  He indicated that 
VA doctors had never seen him in this condition.  He 
expressed his belief that he had some form of chloracne 
caused by Agent Orange exposure.  

At the time of his November 1996 hearing before the 
undersigned Veterans Law Judge, the veteran indicated that 
his skin problems had cleared up but that there used to be 
blisters on his hands and arms, which became scaly and peeled 
off.  He also noted having these on his knees and ankles.  
The veteran stated that they were currently in remission.  He 
testified that he had been diagnosed as having psoriasis by a 
VA physician.  The veteran indicated that he had never been 
told by a physician that his skin problem might be related to 
Agent Orange.  The veteran's wife testified that he had been 
told by Dr. B. that there was a distinct possibility it was 
related to Agent Orange.  

The veteran stated that he had no problems with his skin 
while he was in Vietnam and that his skin rashes started in 
the fall of 1980.  He noted that the condition would come and 
go.  When the problem occurred, he had really bad scaling and 
itching.  The veteran stated that he had been medication for 
psoriasis but that it did not work.  He noted that the 
itching interfered with his employment and his concentration.  

The veteran's wife testified that she was a health home nurse 
and a licensed LPN.  She indicated that the veteran's skin 
problem was recurrent and that it formed little blisters 
which would burst when he scratched them.  It would then 
scale over and form a crust, which would peel off.  She 
testified that it had been on the veteran's hands, fingers, 
elbows, and scalp.  She also noted that it had been on his 
chest, feet, ankles, and legs.  She further reported that the 
veteran currently had a rash on his buttocks which was itchy.  

In January 1997, the veteran forwarded a December 1993 letter 
from his private physician, C. B. M.D.  In his letter, Dr. B. 
stated that he had evaluated the veteran on December 6, 1993.  
He noted that the veteran was found to have psoriasis form 
dermatitis on his elbows and in the central facial area.  He 
was also found to have some pustules on his neck.  He noted 
that the veteran felt that he was exposed to AO during 
service.  Dr. B. stated that he was unable to qualify whether 
these could be the cause of the acneform eruption or the 
dermatitis.  He recommended that the veteran contact VA for a 
work-up.  

National Guard records obtained in conjunction with the June 
1997 Board remand reveal that the veteran checked the "no" 
box when asked if he had skin disease on a July 1979 report 
of medical history.  

At the time of an October 2002 VA examination, the veteran 
was noted to have a rash on his elbows and knees.  He 
indicated that this started as a blister, was pruritic, and 
then resolved.  The examiner observed that it was fairly 
clear that the veteran had scabbed lesions on his right knee 
and left elbow.  

Service connection is not warranted for a skin disorder on 
either a direct basis or as secondary to AO exposure.  

The veteran's service medical records are devoid of any 
complaints or findings of skin problems or disorders.  
Moreover, at the time of the veteran's February and July 1971 
service separations examinations, normal findings were 
reported for the skin.  Furthermore, on his February 1971 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had skin diseases or 
tumors, growths, or cysts.  The veteran also checked the 
"no" boxes when asked these same questions on a July 1979 
report of medical history.

The medical records in the years following service are also 
devoid of any complaints or findings of a skin disorder or 
growths.  Moreover, the veteran testified that he did not 
have skin problems until the fall of 1980.  The first 
objective medical finding of a skin rash was not until many 
years after service.  Furthermore, there has been no 
competent medical evidence submitted relating any current 
skin disorder to the veteran's period of service.  

The claim that the veteran's skin condition is secondary to 
exposure to Agent Orange is also not warranted.  First, he 
has not been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that he has a skin disorder or cyst 
disorder that was caused by his exposure to AO.

As to the veteran's belief that his current skin disorder or 
cyst disorder is as a result of his exposure to AO, he is not 
qualified to render an opinion as to etiology of these 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Board notes that the veteran's spouse is a 
licensed LPN and is medically qualified to report the 
symptoms that she witnessed with regard to the veteran's skin 
problems, she did not voice an opinion as to the etiology of 
the veteran's skin disorder.  The Board further notes that 
while the veteran and his wife testified that they had been 
told by Dr. B. that there was a good probability that his 
skin problems were related to Agent Orange exposure, the 
medical evidence received from Dr. B., specifically the 
December 1993 letter, reveals that Dr. B. felt he was not 
qualified to render an opinion as to whether the veteran's 
skin problems were related to service.  Moreover, there is no 
competent medical evidence in the record showing that the 
veteran currently has a skin disorder that is related to 
exposure to Agent Orange, or some other herbicide, during 
service. 

The Board therefore finds that that the preponderance of the 
evidence is against the claim for a skin disorder either on a 
direct basis or as secondary to exposure to herbicide, during 
service, and his claim must be denied.




Adjustment Disorder with Depressed Mood

Pertinent laws and regulations provide that a psychoses will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that service connection is currently in 
effect for PTSD, which has been assigned a 50 percent 
disability evaluation.  

A review of the veteran's service medical records reveals 
that they are devoid of any psychiatric findings.  At the 
time of the veteran's February and July 1971 service 
separation examinations, normal psychiatric findings were 
reported.  On his February 1971 report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had nervous trouble of any sort, depression or 
excessive worry, frequent trouble sleeping, frequent or 
terrifying nightmares, or loss of memory or amnesia.  

At the time of a July 1994 VA examination, the veteran 
reported having no history of psychiatric treatment.  He 
noted being in combat.  The veteran stated that he had 
recently quit his job and was now depressed.  He also 
reported having money problems and thinking about friends who 
had died.  He denied any hallucinations or suicidal or 
homicidal thoughts.  He reported consuming two cases of beer 
per week and having insomnia for unknown reasons.  

Mental status examination revealed the veteran was 
appropriately dressed.  There was no speech impairment.  His 
mood was mildly depressed as was his affect.  He expressed no 
identifiable delusions.  He denied any suicidal or homicidal 
thoughts.  He was oriented to person, place, situation, and 
time.  Recall was good.  He appeared to be of average 
intelligence.  His judgment and abstract ability were 
described as adequate.  His insight was fair.  Diagnoses of 
an adjustment disorder with mildly depressed mood and alcohol 
abuse and probable dependence were rendered.  The examiner 
noted that the veteran appeared to be mildly depressed 
because of financial problems and unemployment.  

In a March 1995 statement in support of claim, M. F. 
indicated that it was her belief that the veteran had PTSD. 

At the time of a May 1995 VA examination, the veteran 
reported that that he had begun a job as a home heath aide in 
1994.  He was currently functioning well and was without 
complaints.  He noted occasionally drinking to excess and 
experiencing delirium tremors.  He also reported having 
insomnia.  

Mental status examination revealed the veteran to be well 
groomed and appropriately dressed.  There was no speech 
impairment.  His mood was euthymic and his affect was 
appropriate.  He denied hallucinations and expressed no 
identifiable delusions.  He also denied suicidal thoughts.  
He was oriented times four.  Recall was good and he appeared 
to be of average intelligence.  Judgment, abstracting 
ability, and insight were described as good.  The examiner 
indicated that the veteran gave no history of symptoms of 
sufficient seventy to satisfy psychiatric criteria other than 
alcohol abuse.  

At the time of a November 1996 private examination, the 
veteran reported having numerous symptoms that he associated 
with PTSD.  He stated that he had had no previous psychiatric 
treatment but admitted to prior alcohol abuse.  He was 
currently employed working for Home Health.  

Mental status examination revealed that he was spontaneous 
and articulate.  He was logical and relevant with no 
looseness or tangentiality.  There were no psychotic 
symptoms, hallucinations, or suicidal/homicidal ideations.  
His mood was depressed and anxious and his affect was 
constricted and appropriate to content.  There was no 
lablity.  He was alert and oriented times four.  Recall and 
memory were intact.  Judgement was grossly intact.  Insight 
was good but impulse control was somewhat impaired.  Axis I 
diagnoses of moderate major depression and PTSD were 
rendered.  

At the time of his November 1996 hearing, the veteran 
testified that he noticed this problem beginning inservice 
and stated that he had had these moods since service.  He 
indicated that he had gotten into several fights while in 
Germany.  The veteran reported that his condition had gotten 
worse.  The veteran's wife testified that since they had been 
married she noticed that the veteran was quick to become mad.  
She indicated that he would sometimes not talk to her for two 
or three days.  

In June 1997, the Board remanded this matter for a VA 
examination to determine the exact diagnosis of any 
psychiatric disorder the veteran might have.  

In August 1997, the veteran was hospitalized for observation 
and evaluation.  Mental status examination revealed the 
veteran was oriented times 4.  He was friendly and 
cooperative and maintained good eye contact.  His speech and 
psychomotor behavior were normal and his mood was somewhat 
subdued.  His affect was mood congruent and he had full 
range.  His thought process was goal directed, logical, and 
coherent without any loose associations or flight of ideas.  
The veteran did mention that at times people were watching 
him.  Thought content was negative for delusions, obsessions, 
or phobias, and there were no suicidal or homicidal 
ideations.  There were no auditory hallucinations and no 
significant visual hallucinations.  Attention, concentration, 
and calculations were intact.  The veteran showed good 
insight and judgment.   Diagnoses of criteria for PTSD not 
met and moderate chronic depression secondary to alcohol 
abuse and dependence were rendered.  

National Guard treatment records obtained in conjunction with 
the Board remand reveal that on a July 1979 report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had nervous trouble of any sort, 
depression or excessive worry, frequent trouble sleeping, or 
loss of memory or amnesia.

In a November 1999 VA addendum report, the examiner indicated 
that there were no grounds to support the diagnosis of PTSD.  

In a January 2000 private report, the veteran was noted to be 
reexperiencing traumatic events from Vietnam and his period 
of service.  Diagnoses of PTSD and recurrent major depression 
were rendered at that time.

At the time of an April 2000 VA examination, the veteran was 
noted to have arrived on time for the interview.  He was 
found to be very polite and cooperative and his affect was 
calm, euthymic, and friendly.  He appeared to read and work 
without difficulty and completed testing in a timely manner.  
The veteran's score of 42 suggested an extremely severe level 
of current depressive symptoms.  The examiner indicated that 
testing did not support a diagnosis of PTSD.  

In May 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported several 
stressful experiences.  The veteran was found to have a 
problematic history of substance abuse prior to entering the 
military.  He was found to meet the diagnostic criteria for 
PTSD.  Diagnoses of chronic PTSD and dysthymic disorder were 
rendered at that time.  

At the time of an October 2002 VA examination, the veteran 
was diagnosed as having chronic PTSD, alcohol dependence in 
remission, cannabis dependence in remission, nicotine 
dependence in remission, and relational problems, NOS.  

Service connection is not warranted for an adjustment 
disorder with depressed mood.  

The veteran's service medical records are devoid of any 
complaints or findings of psychiatric problems.  Moreover, at 
the time of the veteran's February and July 1971 service 
separations examinations, normal psychiatric findings were 
reported.  Furthermore, on his February 1971 report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had nervous trouble of any sort, 
depression or excessive worry, frequent trouble sleeping, or 
loss of memory or amnesia.  The veteran also checked the 
"no" boxes when asked these same questions on a July 1979 
report of medical history.

The first objective medical finding of a psychiatric disorder 
is not until many years after service.  Moreover, there has 
been no competent medical evidence submitted relating any 
current adjustment disorder with depressed mood to the 
veteran's period of service.  The Board again notes that the 
veterqan is service-connected for PTSD.  

As to the veteran's belief that he has an adjustment disorder 
with depressed mood that began inservice the Board notes that 
he is competent to report symptoms he experienced; however, 
he is not qualified to render an opinion as to etiology of 
these disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements indicating that his adjustment 
disorder with depression began inservice are in conflict with 
the service medical records, the service medical 
examinations, and the treatment records covering the period 
of time in close proximity to service.  The objective medical 
evidence, in this case the negative medical evidence, is more 
probative than the veteran's more recent assertions of 
continuous problems with a adjustment disorder with 
depression since service.  

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current adjustment disorder with depressed mood to his 
period of service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  There has been no competent evidence submitted 
linking the veteran's any current adjustment disorder with 
depressed mood to his period of service.

The Board therefore finds that that the preponderance of the 
evidence is against the claim for service connection for an 
adjustment disorder with depressed mood and his claim must be 
denied.


ORDER

Service connection for a skin disorder is denied.  

Service connection for an adjustment disorder with depressed 
mood is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.

With regard to the veteran's claims for vertigo and ear pain, 
the Board notes that the veteran has related his ear pain and 
vertigo to an injury sustained while sweeping mines 
inservice.  The Board further observes that the veteran has 
been granted service connection for hearing loss and tinnitus 
during the course of this appeal.  The Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the nature and etiology of any ear pain and 
vertigo, to include whether it is related to an inservice 
injury or to his service-connected hearing loss and tinnitus.  

With regard to the veteran's claim for an increased 
evaluation for his hypertension, the Board notes that 
following the June 1997 remand, the RO granted service 
connection for mild cardiomegaly in addition to hypertension 
and assigned the veteran an 30 percent evaluation under DC 
7101-7007.  The available medical findings do not provide 
sufficient information to determine a proper evaluation under 
DC 7007.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any ear pain and 
vertigo.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not that any current ear pain 
or vertigo is related to an inservice 
incident and/or his service-connected 
hearing and tinnitus?  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected hypertension with cardiomegaly.  
All necessary tests and studies should be 
performed.  The claims folder should be 
made available to the examiner.  All 
findings should be reported in detail.  

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



